Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for configuring superframe modes according to changes in communication states associated with a plurality of protocols. 
The prior art of record (in particular Beema et al. (US 20190197838) and Odman (US 20030137993)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: an apparatus using wireless time divisional multiple access (TDMA) communication with a plurality of devices, for each respective superframe associated with a superframe mode of a plurality of superframe modes, dynamically allocate a slot of a plurality of slots of the respective superframe to one of a first protocol, a second protocol, or a third protocol, wherein the first protocol, the second protocol, and the third protocol are each different from each other; select an initial superframe mode of the plurality of superframe modes for the TDMA communication based on both of: a type of device of the plurality of devices using the TDMA communication; and an operational mode of the TDMA communication; output, to the plurality of devices, a first superframe configured for the initial superframe mode of the plurality of superframe modes; determine a change in bandwidth allocated to one or more of the first protocol, the second protocol, or the third protocol based on a change in the operational mode of the TDMA communication; in response to determining the change in bandwidth, select an updated superframe mode from the plurality of superframe modes that is different from the initial superframe mode; and output, to the plurality of devices, a second superframe configured for the updated superframe mode. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 12/01/2021.
The same reasoning applies to independent claims 19 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 8467357), “Flexible MAC Superframe Structure And Beaconing Method.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413